DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group II, claims 26-51 in the reply filed on August 12, 2022 is acknowledged.
Claim Rejections - 35 USC § 112
Claims 30 and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recite the limitation "processing facility" in line 1 is not mentioned in claim 26.  There is insufficient antecedent basis for this limitation in the claim.
Claim 45 recites the limitation "product separation system” in line 1 is not mentioned in claim 26.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26-51 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 2017/0107433 A1) in view of Kresnyak (CA 2809503). 
Applicants’ claimed invention is directed to a method for generating power and petrochemicals in an integrated system, comprising: removing asphaltenes and metals (AM) from a feed stream in an AM removal system to form a power generation stream, a hydroprocessing feed stream, and an asphaltenes stream; supplying the power generation stream to a power generation system; processing the hydroprocessing feed stream in a hydroprocessing system to form a gas stream and a liquid stream; providing the gas stream to a hydrogen production system; and providing the liquid stream to a cracking system.\
Choi provides methods to remove metals from petroleum. The demetallized streams can be used in power generation processes such as in a coker unit or conventional refining processes such as hydrocracker and fluid catalytic cracker. Power generation processes include those involving gas turbines. Gas turbines can be used with either gas fuels or liquid fuels. Thus, the demetallized streams can be a liquid fuel for gas turbines. The present invention provides methods to remove metallic compounds from petroleum-based hydrocarbon streams, while simultaneously upgrading the petroleum-based hydrocarbon stream to produce petroleum product streams that have lower density, lower sulfur content, lower asphaltene content, and increased API gravity. As used herein, “metallic compounds,” “metals,” or “metals impurity” refers to organic metallic compounds and does not cover inorganic metallic compounds. Inorganic metallic compounds include iron oxide and copper oxide and metal powders like copper metal powder. Inorganic metallic compounds can typically be removed by physical filters. Such physical filters can be installed upstream of a reactor to remove the inorganic compounds from a hydrocarbon-based petroleum stream before being injected through nozzles in the process, because the inorganic metallic compounds can plug nozzles. Organic metallic compounds are metallic compounds where the metal atoms are included in organic molecules through chemical bonds. Organic metallic compounds cannot be removed by physical filters. Organic metallic compounds can decompose in supercritical water. For example, vanadium porphyrins are known to decompose at temperatures above 400° C. through free radical reaction. The metal compounds produced as a result of the decomposition reactions in supercritical water can have various chemical structures, including oxide and hydroxide forms. In certain embodiments of the present invention, the resulting petroleum product with a reduced concentration of metals impurity can be used in a power generating process, for example, as a liquid petroleum fuel to a gas turbine [0023].
Choi teaches that a catalysts can catalyze demetallization and other upgrading reactions concurrently. Without being bound to a particular theory, it is believed that catalyst can initiate reforming reactions that generate active hydrogen which enhances the upgrading reactions. The upgrading reactions that break large molecules into smaller ones enhance the demetallization reaction by providing more radicals for the demetallization reactions. Examples of catalyst suitable for use in the present invention, include metal oxides and metal sulfides. In at least one embodiment of the present invention, vanadium present in the mixed stream can act as a catalyst [0033]. 
Cho discloses that the gas-liquid separator 80 separates depressurized product 180 into gas phase product 200 and liquid product 190. Gas phase product 200 can be released to atmosphere, further processed, or collected for storage. Gases are produced when petroleum is treated in supercritical water. The quantity of gas produced is impacted by the temperature in the supercritical water reactor, the residence in the supercritical water reactor, and the extent to which the petroleum feed and the water stream are mixed. Gas phase product 200 contains methane, ethane, propane, butane, hydrogen, carbon dioxide, carbon monoxide , hydrogen sulfide, other light molecules, and combinations thereof. Liquid product 190 includes hydrocarbons with more than 5 carbons (the C5+ fraction), meaning liquid product 190 includes hydrocarbons having 5 or more carbons. Gas phase product 200 is in the absence of any metals impurity or converted metal [0042].
Choi discloses that the asphaltene fraction has many aromatics rings where delocalized pi-electrons can attract the metal oxide and metal hydroxides. As a result, the asphaltene fraction from the reactor has higher concentration of metals compared to the asphaltene fraction in petroleum feedstock 105, even if the total metal content in the product is lower. Furthermore, the toluene insoluble fraction of liquid-phase petroleum 212 was lower than 0.1 wt % of the product. The toluene insoluble fraction” is a measure of the amount of coke and a fraction of 0.1 wt % can be considered coke free [0037] and [0055].
The claims differ from Choi by reciting a gas stream to a hydrogen production stream to obtain hydrogen-rich stream.  Claims further differ in disclosing blending at least a portion of hydroprocessing feed and/or a portion of liquid stream with the power generation stream (high purity oil stream) to form a blended stream.  
However, Kresnyak in a partial upgrading process for heavy oil and bitumen teaches that pure hydrogen can be generated from the hydrogen rich syngas using membranes, absorption or pressure swing adsorption units, for use in the hydroprocessing (hydrocracking, isomerization, hydrotreating) units.  See page 7, step f), or pure hydrogen can be obtained by reforming carbon containing material for hydroprocessing use [0035].  Kresnyak, further teaches a process for upgrading heavy oil or bitumen to formulate hydrocarbon byproducts, comprising: a) providing a source of bitumen or heavy oil feedstock and distilling said feedstock to form a separated portion and a non-distilled bottoms fraction; b) feeding said bottoms fraction to a syngas generating circuit for formulating a hydrogen lean syngas stream via a partial oxidation reaction; c) treating at least a portion of the said hydrogen lean syngas stream to a water gas shift (WGS) reaction to generate an optimum Fischer-Tropsch syngas; and d) treating said optimum Fischer-Tropsch syngas stream in a Fischer-Tropsch unit to synthesize hydrocarbon byproducts, at least one of which is blended with said non-distilled bottoms fraction or said separated portion to form a
partially upgraded synthetic crude oil having an API gravity between 15 and 24. See paragraphs 0037, 0041 and Figure 1.
	It would therefore have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention, to incorporate the teaching steps of Kresnyak in the process of Choi to obtain rich hydrogen stream for use in the hydroprocessing (hydrocracking, isomerization, hydrotreating) units and further blending a portion of hydroprocessing feed and/or a portion of liquid stream with the power generation stream (high purity oil stream) to form a blended stream to form a partially upgraded synthetic crude oil having a specific API gravity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643. The examiner can normally be reached M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAFAR F PARSA/Primary Examiner, Art Unit 1622